Pee Cueiam.
Plaintiff brought action against defendants for malicious prosecution and conspiracy to commit malicious prosecution. At the close of the proofs, defendants moved for a directed verdict, which was denied. The jury returned a verdict for the plaintiff and defendants moved for a judgment notwithstanding the verdict or a new trial. The trial court denied the motion, but did order a remittitur.
The trial was fair and impartial, the issues .0' law were properly considered and decided by the trial court, and the issues of fact were submitted N the jury with proper instructions.
The questions of fact, having been decided adversely to the defendant by the jury, provide n~ grounds for reversal unless there is substantial error.
A review of the record does not indicate such error, and the judgment of the trial court should be sustained.
Affirmed. Costs to appellee.